DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.

Response to Arguments
Applicant's arguments filed 07/08/2021 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-7, 9-24, and 26-30 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
one of the claimed registration marker.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9, 12-15, 17, 21-24, 26, 27, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2011/0251489).
Regarding claims 1, 27, and 30, Zhang discloses a headset and a method of making a headset, comprising: providing a device comprising a transducer configured to interact with a head of a subject (Abstract: Transcranial Doppler systems); a registration system coupled to the device and configured to register the transducer with respect to the head of the subject ([0057], Fig. 9A - registration system comprise the adjusting components of the “probe mount 90”); and providing one or more registration markers in the registration system configured to be moved to be aligned with one or more anatomical features of the head of the subject to delineate a region at the head within which movement of the transducer is restricted based on an area bounded by the one or more registration markers such that the transducer is configured to move between the one or more registration markers during operation of the device (Fig. 9A: the upper and lower bounds of “slot 92” act as markings of spatial registration that restrict where the ultrasound probe may contact the patient’s head), wherein the ([0014]: “acquire, process, analyze and/or display data”).
Regarding claim 2, Zhang discloses a housing encasing at least a portion of the device, wherein the registration system is located at the housing of the device (Figs. 9A: “receiving portion” houses the transducer probe and is attached to the registration system).
Regarding claim 3, Zhang discloses that the registration system comprises a registration window configured to be aligned with the one or more anatomical features of the head of the subject (Fig. 9A: the “slot 92” is a window of registration | the slot of “mounting structure 85” is also a window of registration).
Regarding claim 4, Zhang discloses that the registration window comprises a transparent narrow slot penetrating through the housing such that the head of the subject is visible through the registration window (Fig. 9A: the “slot 92” is transparent, narrow, penetrates the housing, and the subject can be seen through it).
Regarding claim 5, Zhang discloses that the registration window comprises the one or more registration markers configured to be moved within the registration window (Fig. 9A: the upper and lower bounds of “slot 92” slide along the slot of “mounting structure 85”).
Regarding claim 7, Zhang discloses that the one or more registration markers are configured to be slidably positioned along the registration window to be aligned with the one or more anatomical landmarks of the head of the subject (Fig. 9A: the upper and lower bounds of “slot 92” slide along the slot of “mounting structure 85”).
Regarding claim 9, Zhang discloses that the one or more registration markers comprise a first registration marker at a first position along the registration window and a second registration marker at a second position along the registration window such that the first and second positions (Fig. 9A: the upper and lower bounds of “slot 92” delineate the region of the head).
Regarding claim 12, Zhang discloses a track, wherein the housing is coupled to the track and configured to slide along the track with respect to the head of the subject (Fig. 9A: “receiving portion 100” can slide along “slot 92” or the slot of “mounting structure 85”).
Regarding claim 13, Zhang discloses that the track is located adjacent the head of the subject so that the housing is configured to slide along a side of the head of the subject (Fig. 9A: “receiving portion 100” can slide along “slot 92” or the slot of “mounting structure 85”).
Regarding claim 14, Zhang discloses that the housing is configured to slide along the track after the registration window is aligned with the one or more anatomical features of the head of the subject to position the transducer in the region at the head of the subject (Fig. 9A: “receiving portion 100” slides up and down along “slot 92”).
Regarding claim 15, Zhang discloses that the housing is configured to slide along the track for a predetermined distance (Fig. 9A: “receiving portion 100” slides up and down along “slot 92” within the bounds).
Regarding claim 17, Zhang discloses a tab, wherein responsive to actuation of the tab, the housing is configured to slide along the track (Fig. 9A: “lockable fastener 94” allows/disallows sliding).
	Regarding claim 21, Zhang discloses a body configured to receive the head of the subject (Figs. 8A, 9A, [0057]: “Framework component 80 is generally U-shaped frame member sized and configured for placement on a subject’s anatomical structure, such as a skull”).
(Fig. 9A: both device and registration system contact the body).
	Regarding claim 23, Zhang discloses that the device is located at an edge of the body and positioned to be adjacent a side of the received head of the subject (Fig. 9A).
Regarding claim 24, Zhang discloses that the device is connected to the registration system (Fig. 9A).
Regarding claim 26, Zhang discloses that the data comprises blood flow characteristics of the subject ([0004]; [0020]: “blood flow”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 10, 18-20, 28, and 29 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang (US 2011/0251489).
Regarding claim 10, Zhang does not explicitly disclose aligning the markers with respect to the eye and the ear of the subject.  However, it would have been obvious to one having ordinary skill in the art to align the markers, which correspond to the transducer probe, with well-known and critical anatomical landmarks, so as to provide accurate placement of the probe for a transcranial doppler scan.
Regarding claims 18-20, Zhang does not explicitly disclose a tilt hinge, wherein the housing is configured to rotate about the tilt hinge about a same axis as that of the had of the (Fig. 1; [0035]: “actuator 28B” provide pivoting of “arm 26”).
Regarding claims 28 and 29, Zhang discloses a headset comprising: a device comprising a transducer configured to interact with a head of a subject (Abstract: Transcranial Doppler systems); a registration system coupled to the device and configured to register the transducer with respect to the head of the subject ([0057], Fig. 9A - registration system comprise the adjusting components of the “probe mount 90”); and one or more registration markers in the registration system configured to be moved to be aligned with one or more anatomical features of the head of the subject to delineate a region at the head within which movement of the transducer is restricted based on an area bounded by the one or more registration markers such that the transducer is configured to move between the one or more registration markers during operation of the device (Fig. 9A: the upper and lower bounds of “slot 92” act as markings of spatial registration that restrict where the ultrasound probe may contact the patient’s head).  Zhang does not explicitly disclose robotics configured to move the transducer with respect to the head of the subject under the restriction of the registration system.  However, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JASON M IP/
Primary Examiner, Art Unit 3793